Citation Nr: 1448129	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to July 20, 2009, and in excess of 70 percent from July 20, 2009.  

2. Entitlement to an effective date earlier than July 20, 2009 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

3. Entitlement to an effective date earlier than July 20, 2009 for basic eligibility to receive Dependent's Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.    
 

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The rating decision dated in October 2009 granted service connection for PTSD and assigned a 30 percent initial rating, effective from April 30, 2004.  The rating decision dated in January 2012 granted a TDIU, and basic eligibility to DEA benefits, both effective from July 20, 2009.  The rating decision dated in January 2012 also assigned a 70 percent staged initial rating for PTSD, effective from July 20, 2009.  

The Veteran testified before a Decision Review Officer in July 2012, and before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  Transcripts of these hearings are of record.  

The Veteran has asserted entitlement to an effective date earlier than July 20, 2009 for a 70 percent rating for PTSD.  The claim for an effective date earlier than July 20, 2009 for a 70 percent rating for PTSD is included within the initial rating appeal, as it is a staged initial rating.  As the disability ratings awarded throughout the Veteran's period of service connection for PTSD are less than the maximum available, an appeal is pending for a higher rating for the entire service-connected period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. From April 30, 2004 thorugh February 19, 2008, the Veteran's PTSD was manifested by functional impairment productive of occupational and social impairment comparable to reduced reliability and productivity.  

2. Since February 20, 2008, the Veteran's PTSD has been manifested by functional impairment productive of total occupational and social impairment.  

3. The Veteran has not been shown to have been precluded from obtaining and maintaining substantially gainful employment due to service-connected disabilities, (to include PTSD), prior to February 20, 2008.

4. The Veteran has not been shown to have been precluded from obtaining and maintaining substantially gainful employment solely as a result of service-connected disability other than PTSD since February 20, 2008.  

5. The Veteran is shown to be eligible to receive DEA benefits pursuant to 38 U.S.C.A. Chapter 35 beginning on February 20, 2008.  


CONCLUSIONS OF LAW

1. From April 30, 2004 through February 19, 2008, the criteria for a 50 percent initial rating, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (as in effect from April 30, 2004).    

2.  The criteria for a staged initial rating of 100 percent for PTSD from February 20, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).    

3. The criteria for assignment of a TDIU rating prior to February 20, 2008 have not been met, and a TDIU is precluded from February 20, 2008.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.400, 3.341, 4.16 (2014).

5. The criteria for eligibility to receive DEA benefits under 38 U.S.C.A. Chapter 35 have been met from February 20, 2008.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, post service VA treatment records, private treatment records, and documents from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in July 2004, October 2009, and December 2011.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for the purposes of determining an appropriate schedular rating for PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or considered the Veteran's reported medical history consistent with that contained in the record, conducted psychiatric examinations of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee, to include a Veterans Law Judge, who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearings by his accredited representative, an attorney.  The representative and the VLJ asked questions to draw out the state of the Veteran's disability during the pertinent time periods, and the Veteran, through his testimony and that of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims.  The testimony of the Veteran's representative indicated that there was no outstanding evidence that might substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial evaluation, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.  

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 represents some impairment in reality testing or communication (e.g. speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. avoids friends, neglects family, and is unable to work).  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, (1994), 46-47.   


Prior to February 20, 2008

Although the agency of original jurisdiction (AOJ) initially staged the Veteran's PTSD evaluation on the date of July 20, 2009, the Board finds that  February 20, 2008, is the earliest date at which the worsening of the Veteran's disability is factually ascertainable.  The Board shall stage the Veteran's ratings accordingly.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

At the July 2004 VA examination, the Veteran reported being anxious and experiencing sleep problems.  The Veteran's social functioning was described as very limited.  His affect was anxious and his mood was somewhat anxious and somewhat depressed, and his memory and judgment were described as "okay."  The Veteran was assigned a GAF score of 55.  

In December 2004, a VA treatment note indicated that the Veteran had had suicidal thoughts over the years, but had never acted upon them.  He reported recurrent nightmares, and constantly feeling tired.  The Veteran was observed to be well-groomed with coherent speech, anxious mood, intact memory, and without evidence of active suicidal thoughts.  The Veteran was described as living an isolated life.  That month he also reported feeling depressed, sleepless, anxious, and stated that he experienced a faulty memory, confusion, and nightmares.  

In May 2005, the Veteran reported feeling stress on the job.  He also discussed his weekly visits to a person who has been his friend for years, and feeling overwhelmed by responsibilities towards his family, especially his sick mother.  He reported flashbacks, waking up in sweats, and not being able to sleep most of the time.  

The Veteran was described as cheerful and without any voiced depression in treatment records from October 2005 to December 2007.  A May 2006 treatment note did indicate that although he was cheerful, his mood was not stable, and discussed the Veteran's feeling that he did not trust others, and the Veteran's feeling that he could probably have been married by now but for his PTSD symptoms and difficulty with maintaining trustworthy relationships.  The note also indicated that the Veteran was very tired at times because of his inability to sleep.  However, in July 2006 the Veteran discussed the possibility of visiting a friend in another state.  In August 2007, the Veteran was looking forward to attending a school reunion, and in October 2007, he reported having a good time at that reunion.  In December 2007, the Veteran stated that he had Thanksgiving dinner with his sister.  

At this stage, the functional impairment caused by the Veteran's PTSD symptoms is best described as reduced reliability and productivity.  The Veteran has reported sleepless nights or feeling tired on multiple occasions, which necessarily reduces his productivity.  Although the Veteran has reported friendships and family connections, he has also been described as socially withdrawn and unable to trust others, indicative of difficulty in establishing and maintaining effective work and social relationships.  He has also reported difficulty with his memory.  Therefore, the Veteran's PTSD symptoms during this period merit a 50 percent rating.  

A rating of 70 percent would not be appropriate because the Veteran did not exhibit deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran expressed dissatisfaction and anxiety about work, the record does not indicate at this point that his anxiety rose to the level of a deficiency at work.  At this point, the Veteran did maintain a relationship with his mother and sister.  Although there were reports of the Veteran feeling depressed or anxious, especially in 2004, his mood was described as generally cheerful or without voiced depression through most of his treatment during this period.  Although the Veteran has reported his own concerns with his memory, the record does not indicate concerns about the Veteran's judgment at this time.  

Additional Considerations- prior to February 20, 2008

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating assigned prior to Februay 20, 2008 is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The Veteran's occupational and social functioning is contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

As the preponderance of the evidence is against an initial rating in excess of 50 percent prior to February 20, 2008, there is no doubt to be resolved; the evidence is in favor of an evaluation of 50 percent but no higher prior to February 20, 2008.  

From February 20, 2008 

The earliest date at which the worsening of the Veteran's PTSD is factually ascertainable is February 20, 2008.  In the treatment note on this date, the 
Veteran called his treatment provider stating he had problems at work, and felt that his employer was trying to get rid of him.  He reported being called in and spoken to with the door closed, and supervisors behind him.  He began having flashbacks and felt stressed.  He also reported having pain in his neck and back since this incident, which the note writer suggested was related to his PTSD.  On that same date, a staff psychiatrist noted the Veteran reported that his work environment had become intolerable as supervisors have been "interrogating" him regularly for "loafing," which worsened his traumatic flashbacks and intrusive memories.  

On February 21, 2008, a VA psychiatrist recommended that the Veteran take medical leave because of a recent exacerbation of his disorder, which rendered him temporarily unable to carry out his work responsibilities.  

On March 5, 2008, although the Veteran's mood was described as cheerful, he voiced depression, and explained that his situation at work reminded him of his experiences in the military.  The Veteran reported that since this incident at work, he had been having dreams about interrogation.  He again discussed this incident at work on March 11, 2008, and reported that since the incident, he started to have more nightmares and intrusive recollections, although he had felt less anxious since being on leave.  The Veteran continued to experience frequent crying spells.  He was described as appearing tired, with a slightly circumstantial thought process, and fair insight and judgment.  

In June 2008, the Veteran was assigned a GAF score of 45, indicative of serious symptoms, voiced depression, and was described as still experiencing the effects from being cornered at work and accused of loafing.  Later that month, the Veteran reported worse depression, poor motivation, numerous dreams of combat intermixed with his former bosses, and minimal sleep.  The Veteran's thought process was described as slightly circumstantial, although his insight and judgment were described as fair.  In August 2008, he reported that he could not sleep and was homeless, although he was staying with a cousin temporarily.  He stated that he was estranged from some relatives because he owed them money.  His mood was described as "not too good," and he was assigned a GAF score of 40, although his insight and judgment were described as fair.  

In August 2008, a letter from the Veteran's treatment provider stated that despite compliance with his treatment plan, the Veteran's symptoms were "severe and persistent enough to continue to severely limit his functioning and make him unable to maintain gainful employment."  

In January 2009, the Veteran had found somewhere to live, and reported that he was making new friends.  He was assigned a GAF score of 60.  However, this uptick was short lived as the Veteran again reported bad dreams and being plagued by bad thoughts of his time in the military in March 2009.  

In the Veteran's June 2014 hearing testimony, he indicated that the experience of being interrogated at work marked a turning point in his PTSD symptoms.  After the February 20, 2008 treatment note in which he called to report a severe worsening in his symptoms after feeling that he had been interrogated at work, the record reflects that the Veteran's PTSD symptoms were productive of functional impairment comparable to total occupational and social impairment.  As the Veteran went on medical leave from work due to his worsening PTSD symptoms, he experienced total occupational impairment.  After the February 2008 incident, the Veteran repeatedly reported depression, indicative of a deficiency in mood.  In this period, the Veteran's thinking also appears to have become deficient, as he is described as having a circumstantial thought process.  Additionally, the Veteran's GAF scores dropped, which is also indicative of more severe symptoms.  The Veteran's treatment provider indicated he was unable to maintain gainful employment.  

The Board also recognizes that the Veteran has serious social difficulties, as indicated by his ongoing discussion of trouble forming relationships with others, and a March 2010 private evaluation that assigned the Veteran a GAF score of 40.  Although the October 2009 VA examiner wrote that the Veteran did not have impairment of social functioning, a May 2011 mental health questionnaire, which assigned a GAF score of 45, discussed the Veteran's social withdrawal, and indicated that the Veteran was seriously limited but not precluded from interacting appropriately with the general public and maintaining socially appropriate behavior.  Similarly, the Veteran's difficulties in maintaining social functioning were described as marked.  The veteran only maintained enough social functioning to stay with his cousin during his period of homelessness and to begin to make new friends once he had found a new place to live.  The Veteran's marked social difficulties are for consideration in determining whether his functional impairment due to PTSD warrants a 100 percent rating.  

As noted above, the Board finds that the Veteran's functional impairment due to PTSD was comparable to total occupational and social impairment from February 20, 2008.  Therefore, a 100 percent rating is appropriate from February 20, 2008.

Earlier Effective Date for TDIU

In this case, the Veteran asserts that he is entitled to an effective date earlier than July 20, 2009, for the grant of a TDIU.  The Veteran's claim for TDIU is part and parcel with his disagreement with the rating initially assigned his PTSD.  As the Board has granted the Veteran a schedular staged initial rating of 100 percent for his PTSD effective February 20, 2008, a TDIU is precluded from that date in the absence of additional distinct service-connected disability which, alone, precludes substantially gainful employment.  The Veteran's only other service-connected disability is diabetes mellitus, rated 20 percent.  There has been no demonstration that it, alone, precludes unemployability.  Indeed, a VA nursing progress note dated in April 2010 reflects the Veteran reported compliance with his diabetes mellitus medications, and that he was doing well watching his diet.  A June 2010 letter from the Veteran's previous employer states that he began a medical leave of absence on February 26, 2008, and was terminated on May 20, 2008 because he had exhausted his 12-week leave entitlement, but was under the care of his treating physician and unable to return to work.  This evidence supports a finding that the Veteran maintained substantially gainful employment prior to February 26, 2008, the date at which the Veteran began his medical leave of absence.  38 C.F.R. § 3.400(o)(1).  As such, a TDIU is not warranted prior February 26, 2008.  As such, a TDIU is not for assignment during the rating period on appeal from April 30, 2004 through February 19, 2008, and is precluded from February 20, 2008.

Earlier Effective Date for DEA Benefits

The Veteran was granted basic eligibility for DEA benefits effective July 20, 2009, based upon a grant of a TDIU rating that was effective as of the same date.  

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this decision, the Veteran has been granted an effective date of February 20, 2008, for his 100 percent staged initial rating.  Therefore, an effective date of February 20, 2008, is now assignable for the grant of eligibility for DEA benefits pursuant to Chapter 35.


ORDER

Entitlement to a disability evaluation of 50 percent and no greater for PTSD prior to February 20, 2008 is granted.    

Entitlement to a disability evaluation of 100 percent for PTSD from February 20, 2008, is granted.  

An earlier effective date for the assignment of a TDIU rating is denied.  

An effective date of February 20, 2008, for the eligibility to receive Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


